DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ozbalik, US Patent Application Publication No. 2003/0153469 (hereinafter referred to as Ozbalik) in view of Tipton et al., US Patent No. 5,354,485 (hereinafter referred to as Tipton).  
Regarding claims 1-11, Ozbalik discloses an automatic transmission lubricating oil composition comprising a base oil to which is added 0.3 to 5 wt% of the reaction product of a dihydrocarbyldithiophosphoric acid and a hydrocarbyl acrylate wherein the reaction product may be depicted as follows:
	   	
    PNG
    media_image1.png
    114
    205
    media_image1.png
    Greyscale

wherein Z is oxygen or nitrogen. Suitable reactants include a C6-20 hydrocarbyl acrylate including, 2-hydroxyethyl acrylate, and di-isopropyl/methylisobutylcarbonol mixed dithiophosphoric acid, di-2ethylhexyl dithiophosphoric acid, or di-isodecyl dithiophosphoric acid in a molar ratio of 1:99 to 99:1 (see Abstract and Para. [0026]-[0032] and [0070] and see Examples and Claims 2 and 29).     
	Ozbalik discloses all the limitations discussed above but does not explicitly disclose the dialkylphosphite reaction component necessary to read on the formula of claim 1.  
	Tipton discloses a lubricating oil composition comprising a base oil to which is added a reaction product of a sulfur source with a dihydrocarbyl phosphite having 1 to 24 carbon atoms at a reaction temperature ranging from 30 to 100°C (Col. 11/L. 3-20, Col. 16/L. 18-31 and Col. 18-19 and Example IX).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the dihydrocarbyl phosphite with the sulfur source of Ozbalik as it is a combination of prior art elements according to known methods to yield predictable results which includes enhanced anti-wear protection.   

Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
6.       Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,829,713. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '713 patent discloses the same compound as recitedin the instant application for use in lubricant compositions which would have been obvious in light of the disclosures to Ozbalik and Tipton discussed above and incorporated herein by reference.  The co-pending patent and application use the same reaction components.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771